DETAILED ACTION
This Office Action is in response to the amendment filed on 12/01/2020.  Currently, claims 13-25 have been examined.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  In particular, Applicant argues that the cited prior art does not disclose the newly amended limitations in the independent claims.  The Applicant is correct, as far as embodiment of FIG. 15 of Noh is concerned.  However, the Applicant is incorrect, as far as the embodiment of FIG. 4 is concerned.  See detailed explanation in the rejection of claim 13 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0212140) by Noh in view of (US-2015/0325622) by Zhang et al (“Zhang”).
Regarding claim 13, Noh discloses in FIGs. 6 & 15 and related text, e.g., an integrated circuit (FIG. 15) with an embedded memory structure (ME) comprising: 
a conductive interconnect (124) disposed over a semiconductor substrate (100); 
a conductive layer (BEC) disposed directly on the conductive interconnect; 

a contact plug (162; see FIG. 15; 5 ME stacks are shown; see the right-most one; that specific 162 [Wingdings font/0xE0] one directly above right-most ME) coupled to the memory stack.

Noh does not disclose in the embodiments of FIGs. 6 & 15 that “wherein the conductive interconnect includes a set of sidewalls that are substantially vertically aligned with sidewalls of each of the bottom layer of highly conductive material, the MTJ stack, and the contact plug”.
To elaborate briefly on the “substantially vertically aligned”, according to the august Webster dictionary, the word “aligned” means “especially: the proper positioning or state of adjustment of parts (as of a mechanical or electronic device) in relation to each other”.   In other words, the word “aligned” refers to something like a ‘front wheel alignment’ [Wingdings font/0xE0] the front wheels are perfectly parallel to each other.  As can be seen in the embodiments of FIG. 6 & 15 this is not quite true: 124 and BEC do have perfectly aligned vertical edges, but the “ME” does not [Wingdings font/0xE0] its sidewalls are slanted.  However, embodiment of FIG. 4 of Noh fixes the deficiency.  

Noh also does not disclose/explicitly state a conductive layer formed from cobalt material.  However, Zhang fixes this deficiency.

Noh discloses in FIG. 4 and related text, e.g., ME with vertical sidewalls, instead of slanted (see FIG. 4; also note that Noh uses the word “may” everywhere, especially note the start of par. 70, where slanted sidewalls are made; the word “may” indicate that such features are optional; as FIG. 4 clearly shows different).

e.g., a conductive layer (76; “bottom electrode contact”; NOTE: same name as what Noh uses, and is used for the same function) formed from cobalt material (claims 14/18).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Noh with “ME with vertical sidewalls, instead of slanted” as taught by Noh in FIG. 4 and with “a conductive layer formed from cobalt material” as taught by Zhang, 
since applying a known technique (technique of Noh in FIG. 4 for the shape of ME’s sidewalls) to a known device ready for improvement (it is the same inventor; just different embodiment; hence, ‘ready for improvement’, since the same guy thought of both) to yield predictable results (results are predictable, since the two structures are made by the same inventor, and even in the same reference) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385), and 
since applying a known technique (technique of Zhang for forming “bottom electrode contact” for a magnetic memory structure) to a known device ready for improvement (device of Noh who also uses “bottom electrode contact” in his device, but of different type) to yield predictable results (results are predictable, since the two structures are used for the same purpose [Wingdings font/0xE0] to be a bottom electrode contact for a memory device; Zhang’s reference proves that cobalt is a good material for such a structure and thus it is applicable to Noh’s device) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385), respectively. 

wherein the conductive interconnect includes a set of sidewalls that are substantially vertically aligned with sidewalls of each of the bottom layer of highly conductive material, the MTJ stack, and the contact plug”, since now all the above elements will have vertical sidewalls, and hence will be “vertically aligned”.

Regarding claim 14, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., an integrated circuit with an embedded magnetic tunnel junction (MTJ) structure (see claim 13) comprising: 
a conductive interconnect disposed over a semiconductor substrate (see claim 13); 
a bottom layer of highly conductive material disposed over the conductive interconnect (see claim 13); 
a magnetic tunnel junction (MTJ) stack disposed over the bottom layer (see claim 13); and 
a contact plug contacting the MTJ stack (see claim 13); and
wherein the conductive interconnect includes a set of sidewalls that are substantially vertically aligned with sidewalls of each of the bottom layer of highly conductive material, the MTJ stack, and the contact plug (see claim 13).
Regarding claim 15, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., wherein the conductive interconnect and contact plug are formed from a same metal (par. 64 and par. 75; copper).
Regarding claim 16, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., wherein the highly conductive material is cobalt or a cobalt alloy (see claim 13).
Regarding claim 17, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., wherein the MTJ stack has sidewalls and further comprising a non-oxidizing liner (140; par. 51; “silicon nitride”) on the sidewalls of the MTJ stack.
Regarding claim 18, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., wherein the conductive interconnect is a first conductive interconnect and the contact plug is a first contact plug (as described in claim 13), and wherein the integrated circuit further comprises: a second conductive interconnect (FIG. 15, all the way on the right, 125) disposed over the semiconductor substrate; 
a second contact plug (155) coupled to the second conductive interconnect, wherein the highly conductive material is not located between the second conductive interconnect and the second contact plug (see FIG. 15; there is no “bottom electrode contact” BEC formed all the way on the right).
Regarding claim 19, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., wherein: the MTJ stack (ME) has an uppermost surface at a first height over the semiconductor substrate (see FIG. 15; top of TE); 
the conductive interconnect is a first conductive interconnect and the contact plug is a first contact plug (as described in claim 13); 
the integrated circuit further comprises: 
a second conductive interconnect disposed over the semiconductor substrate (see claim 18); 

a second contact plug (164) directly coupled to the conductive via; and 
the conductive via extends away from the substrate and terminates at a second height over the substrate, wherein the second height is less than the first height (see FIG. 15; top surface of 155 is lower than the top surface of ME).
Regarding claim 20, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., an integrated circuit (IC) structure (see claim 13), comprising: 
a conductive interconnect over a semiconductor substrate (see claim 13); 
a cobalt-based conductive layer positioned on and contacting the conductive interconnect (see claim 13); 
a memory stack positioned on and contacting the cobalt-based conductive layer formed (see claim 13); 
a contact plug coupled to the memory stack (see claim 13); and
wherein the conductive interconnect includes a set of sidewalls that are substantially vertically aligned with sidewalls of each of the bottom layer of highly conductive material, the MTJ stack, and the contact plug (see claim 13).
Regarding claim 21, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., wherein the conductive interconnect includes cobalt or a cobalt alloy (see claim 13).
Regarding claim 22, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., wherein the memory stack comprises a magnetic tunnel junction (MTJ) stack (see claim 13).
Regarding claim 23, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., wherein the memory stack has sidewalls and further comprising a non-oxidizing liner on the sidewalls of the memory stack (see claim 17).
Regarding claim 24, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., wherein the conductive interconnect is a first conductive interconnect and the contact plug is a first contact plug, and wherein the IC structure further comprises: a second conductive interconnect disposed over the semiconductor substrate; a second contact plug coupled to the second conductive interconnect, wherein the highly conductive material is not located between the second conductive interconnect and the second contact plug (see claim 18).
Regarding claim 25, the combined device of Noh and Zhang disclose in cited figures and related text, e.g., wherein the memory stack has an uppermost surface at a first height over the semiconductor substrate, the conductive interconnect is a first conductive interconnect and the contact plug is a first contact plug, and wherein the IC structure further comprises: a second conductive interconnect disposed over the semiconductor substrate; a conductive via disposed over and directly coupled to the second conductive interconnect; and a second contact plug directly coupled to the conductive via; and the conductive via extends away from the substrate and terminates at a second height over the substrate, wherein the second height is less than the first height (see claim 19).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/14/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894